— Crew III, J.P.
Appeal from an order of the Family Court of Columbia County (Leaman, J), entered December 9, 2002, which adjourned in contemplation of dismissal petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to adjudicate respondent’s children to be neglected.
In September 2002, the parties agreed in open court that the amended neglect petition then pending against respondent would be adjourned in contemplation of dismissal for 12 months, and respondent orally agreed to abide by various terms and conditions. Thereafter, by order entered December 9, 2002, Family Court adjourned the underlying petition in contemplation of dismissal until September 19, 2003 subject to the terms and conditions attached thereto. Respondent now appeals, contending that Family Court’s written order imposed upon her obligations far exceeding those she previously agreed to in open court.
The order from which this appeal is taken lapsed by its own terms on September 19, 2003, and counsel for petitioner has advised this Court that this matter was not restored to the trial calendar prior to that date and has in fact been dismissed. That being the case, the instant appeal is moot (see Matter of Tanya B., 127 AD2d 1011 [1987], lv denied 70 NY2d 612 [1987]; compare Matter of Gina C., 138 AD2d 77, 83-84 [1988]).
Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.